     Case 3:19-cv-00838-TWR-NLS Document 16 Filed 10/08/20 PageID.56 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT

 9                         SOUTHERN DISTRICT OF CALIFORNIA

10
11   LISA KAYE GOLDEN,                                 Case No.: 19-CV-838 TWR (NLS)
                                      Appellant,
12                                                     ORDER: (1) DENYING WITHOUT
     v.                                                PREJUDICE APPELLANT’S
13
                                                       MOTION TO RECONSIDER
14   JEFFREY ROGERS,
                                                       DISMISSAL OF APPEAL, AND
                                      Appellee.        (2) DENYING AS MOOT
15
                                                       APPELLANT’S MOTION FOR
16                                                     LEAVE TO PROCEED IN FORMA
17                                                     PAUPERIS

18                                                     (ECF Nos. 12, 14)
19         Presently before the Court are Appellant Lisa Golden’s Motions to Reconsider
20   Dismissal of Appeal(s) and Reinstate Appeals (“Reconsideration Mot.,” ECF No. 12) and
21   for Leave to Proceed in Forma Pauperis (“IFP”) (“IFP Mot.,” ECF No. 14).                On
22   February 28, 2020, the Honorable Dana M. Sabraw dismissed without prejudice this appeal
23   pursuant to Civil Local Rule 83.1 for Appellant’s failure to respond to a Scheduling Order
24   and Order to Show Cause, (see ECF No. 9), and the Clerk of Court entered Judgment. (See
25   ECF No. 10.) Appellant contends that she never received the underlying Scheduling Order
26   and Order to Show Cause. (See Reconsideration Mot. at 1–2.)
27         Contrary to Appellant’s assertion, it is clear that she did receive the Order to Show
28   Cause, which was issued in four of her cases, 18-CV-2089, 19-CV-488, 19-CV-838, and

                                                   1
                                                                              19-CV-838 TWR (NLS)
     Case 3:19-cv-00838-TWR-NLS Document 16 Filed 10/08/20 PageID.57 Page 2 of 2



 1   19-CV-843, (see ECF No. 6), and to which Appellant filed responses in two of those cases,
 2   18-CV-2089 (ECF No. 23) and 19-CV-488 (ECF No. 14). The Court therefore DENIES
 3   WITHOUT PREJUDICE Appellant’s Reconsideration Motion and DENIES AS MOOT
 4   Appellant’s IFP Motion.1
 5          IT IS SO ORDERED.
 6
 7   Dated: October 8, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     1
       On September 30, 2020, Judge Sabraw denied the requests to proceed IFP pending in all of Appellant’s
27   pending cases. The Court concludes that Judge Sabraw’s reasoning in his September 30, 2020 Order
28   applies with equal force to the instant action. Should Appellant again seek to reopen this appeal, she must
     first pay the full $298 filing fee.

                                                         2
                                                                                           19-CV-838 TWR (NLS)
